Dismissed and Memorandum Opinion filed July 7, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00397-CV

      HAVEN CHAPEL UNITED METHODIST CHURCH, Appellant

                                        V.
     WILLIAM MICHAEL LEEBRON II, E.J. KING AND BRAZORIA
           COUNTY COMMISSIONER'S COURT, Appellees

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 62845A

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed March 30, 2015. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On May 27, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      On May 15, 2015, appellees filed a motion to dismiss for want of
jurisdiction in which they argue the judgment is not final because it does not
dispose of all parties and all claims. Because appellant has failed to file a clerk’s
record in this appeal, we cannot determine whether the judgment is final. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205–06 (Tex. 2001) (“To determine
whether an order disposes of all pending claims and parties, it may of course be
necessary for the appellate court to look to the record in the case”).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed. Appellee’s motion to dismiss is
denied as moot.



                                        PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.




                                           2